DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 5/23/22, claims 1, 11 and 18 – 20 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner has withdrawn 101 and 112 rejections based on the amended claim. However, examiner respectfully disagrees with applicant’s arguments on pages 11 – 12, that prior art fails to teach, map the plurality of data objects to the plurality of control entities to determine an object-entity map for each data object of the plurality of data objects (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.); process the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).); store the object usage values for each data object in the corresponding object-entity map (Eda [0010]: The metadata parameters may be parameters that are generated for objects stored in the UFO storage system.  The processor may determine that a second object has been updated using a file storage interface.  The processor may generate metadata for the second object.  The generated metadata may include values for the second object that correspond to the one or more metadata parameters.  The processor may add the generated metadata to the second object.); Therefore, examiner is not persuaded.
All claims have been updated below with clarifying prior art citations. Kindly let me know if you have any questions. Thanks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eda et al., U.S. Patent Application Publication No.: 2017/0286707 (Hereinafter “Eda”), and further in view of Raleigh et al., U.S. Patent Application Publication No.: 2012/0289147 (Hereinafter “Raleigh”).
Regarding claim 1, Eda teaches, a system, comprising: 
a processor (Eda [0010]: processor); 
a memory (Eda [0103]: memory); 
an object data store, comprised of a plurality of data storage devices, configured to enable a plurality of control entities to access a plurality of data objects associated with at least one control entity of the plurality of control entities (Eda [0076]: This metadata may be used by the object store internally to monitor for data corruption, perform a health check, etc. Additionally, the object-store specific metadata parameters may be used in conjunction with an ILM policy to determine where to store specific objects or directories, or in conjunction with ACL settings to manage access permissions for one or more groups of users.  In some embodiments, the object-store specific metadata parameters may be user configurable.  The user may change the object-store specific metadata parameters according to the specific needs of the user, or of the system that uses the data stored in the UFO storage system.); and 
a bookkeeping engine, stored in the memory (Eda [0103]: memory) for execution by the processor (Eda [0010]: processor), configured to: 
map the plurality of data objects to the plurality of control entities to determine an object-entity map for each data object of the plurality of data objects (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.); 
process the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).); 
store the object usage values for each data object in the corresponding object-entity map (Eda [0010]: The metadata parameters may be parameters that are generated for objects stored in the UFO storage system.  The processor may determine that a second object has been updated using a file storage interface.  The processor may generate metadata for the second object.  The generated metadata may include values for the second object that correspond to the one or more metadata parameters.  The processor may add the generated metadata to the second object.);
Eda does not clearly teach, determine at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values from the object-entity maps for the plurality of data objects associated with each control entity of the plurality of control entities; However, Raleigh [0429] teaches, “In the embodiment of FIG. 33, access control 3325 is off-line with the content distribution system data exchanges.  In some embodiments, access control 3325 obtains information associated with the content distribution system from one or more user entities or network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage between one or more user entities and one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more user entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.”
and determine, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Raleigh [0412]: In some embodiments, access control 3101 is included in user device 3100 to offload computational complexity from other entities of the content distribution system, such as one or more of content distribution servers, network entities, communication network entities, cloud entities, etc. In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100.  In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100 by reducing the amount of information about the user device 3100 or a user of the user device 3100 with a network entity.  In some embodiments, access control 3101 is included in user device 3100 to reduce communication overhead of sharing information available at user device 3100 used for selecting a communication network 3111 or 3110 with a network entity.  In some embodiments, access control 3101 denies data usage of one or more functions of the content distribution system over one or more communication networks.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eda et al. to the Raleigh et al.’s system by adding the feature of data usage. Ordinary skilled artisan would have been motivated to do so to provide Eda’s system with enhanced data storage. (See Raleigh [0412], [0429], [0589] and [0719]). In addition, the references (Eda and Raleigh) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the system of claim 1, wherein the plurality of control entities includes control entities selected from: data object buckets (Raleigh [0719]: user bucket); user profiles (Raleigh [0130]: user profile); and object data store accounts (Raleigh [0017]: In some embodiments, access control 3101 specifically prevents or specifically allows each content distribution system communication session functionality over one or more communication network 3110, 3111 based on network type, capacity or cost.  In some embodiments, content distribution system control information data usage (consumption transactions, usage accounting, user account info, user preferences, authentication, authorization, billing) is allowed over all available communication networks 3110, 3111.). 
Regarding claim 3, the system of claim 1, wherein the bookkeeping engine is further configured to: 
determine at least one quota threshold associated with each requesting control entity of the at least one requesting control entity, wherein determining the data object access response for the target data object comprises comparing the at least one total usage value to the at least one quota threshold for each requesting control entity (Eda [0088]: The ILM policy may also include rules related to which physical storage devices should store objects based on, for example, the size of the object or the sensitivity of the data.  For example, the ILM policy may include a first rule.  The first rule may indicate that objects that are larger than a threshold size (e.g., 512 Megabytes) should be stored in an SSD pool, while objects that are not larger than the threshold should be stored in a HDD pool.).
Regarding claim 4, the system of claim 1, further comprising a metadata store for the plurality of data objects in the object data store, wherein: 
the metadata store includes parameter values corresponding to each data object of the plurality of data objects; and processing the plurality of data objects to identify object usage values includes determining parameter values corresponding to object usage values from the metadata store (Eda [0077]: After determining one or more object-store specific metadata parameters used by the UFO system at operation 404, the computer system may generate object-store specific metadata for the file at operation 406.  The object-store specific metadata may correspond to the metadata parameters identified at operation 404.  For example, the computer system may generate metadata related to the content-length, size, or ETag for the file.  In other words, the metadata parameters describe the type of metadata generated for an object or file (e.g., size, creation time), and the metadata attributes are the actual metadata values for an object (e.g., 1 GB, Feb.  2, 2015 at 2:31:42 PM).).
Regarding claim 5, the system of claim 1, wherein: 
the at least one total usage value for each control entity includes a plurality of total usage values corresponding to a plurality of usage value types (Eda [0084]: Likewise, the account database 520, which stored metadata information for the container (also known as container statistics) such as total size 522 and storage policy 524, does not include any information regarding the file 506.  For example, the total size of the container (e.g., the directory 602) is shown as being only 20 bytes, which is the size of the object 504 and does not include the file 506.); and 
determining the data object access response is further based on the plurality of total usage values (Eda [0086]: In some embodiments, such as those where flat files and/or database are kept for archival or random access reasons, the computer system may also update a container database 510 and/or account database 520.  As shown in FIG. 5B, the container database 510 may be updated to include an entry 514 for the file 506, in addition to the entry 512 for the object 504.  Likewise, the account database 520 may be updated to include a new total size 522 for the container (e.g., for the directory 502).  The storage policy 524 may be the same for the file 506 and the object 504, so the account database 520 may have the same storage policy 524 as before.).
Regarding claim 6, the system of claim 1, wherein the at least one total usage value is selected from: number of data objects value; storage capacity value; or transactional value (Eda [0010]: The generated metadata may include values for the second object that correspond to the one or more metadata parameters.  The processor may add the generated metadata to the second object.).
Regarding claim 7, the system of claim 1, wherein the bookkeeping engine is further configured to: 
determine the data object access response for each write request to the object data store; and asynchronously process the plurality of data objects to determine the at least one total usage value for each control entity of the plurality of control entities (Eda [0097]: The ACL rules may establish permissions that indicate whether users, user groups, or system processes are able to access the object, the level of access each user, user group, or system process has to the object, as well as what operations are allowed to be performed on the object.  The ACL rules may establish which users may read the file and which users may edit (e.g., write) the file.  For example, the ACL rule for a file may indicate that all users connected to the file (e.g., that have mounted the file system with the file in it) have read access, but only a subset of users have write permission.).
Regarding claim 8, the system of claim 7, wherein the bookkeeping engine is further configured to asynchronously process the plurality of data objects and determine the at least one total usage value for each control entity at predetermined intervals (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 9, the system of claim 7, wherein the bookkeeping engine is further configured to: 
track an iteration checkpoint while iteratively processing the plurality of data objects to determine the at least one total usage value for each control entity; and use the iteration checkpoint to restart, responsive to an iteration failure, an iteration (Raleigh [0627]: In some embodiments, the number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132) and reported to the device management system 170.  In some embodiments, the number of views or clicks or selections or usage are tracked or estimated by the device management system 170, by either estimating the number of views as a function of time or by observing network traffic, or by a combination of both.).
Regarding claim 10, the system of claim 7, wherein the bookkeeping engine is further configured to set a delay value based on a predetermined interval and an iteration time for asynchronously processing the plurality of data objects and determining the at least one total usage value for each control entity  (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 11, Eda teaches, a computer-implemented method, comprising: 
mapping a plurality of data objects in an object data store to a plurality of control entities to determine an object-entity map for each data object of the plurality of data objects (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.), 
wherein: the object data store comprises a plurality of data storage devices configured to store the plurality of data objects (Eda [0046]: Referring now to FIG. 1, shown is an example object storage environment 100 for a UFO storage system that uses a clustered file system in which illustrative embodiments of the present disclosure may be implemented.  The object storage environment 100 may include one or more clients (e.g., computer systems) 102 that are permitted to access data stored in the UFO storage system.  The clients 102 may send requests (e.g., to retrieve data, update data, store data, etc.) to a load balancer 104, which may be responsible for routing the request through one or more proxy servers 106A-C. The proxy servers 106A-C may be computer systems that perform distributed load handling and request handling for the UFO storage system.  The proxy servers 106A-C may pass the requests to the ring 108.); and 
each of the plurality of control entities is configured to access an assigned subset of the plurality of data objects (Eda [0076]: This metadata may be used by the object store internally to monitor for data corruption, perform a health check, etc. Additionally, the object-store specific metadata parameters may be used in conjunction with an ILM policy to determine where to store specific objects or directories, or in conjunction with ACL settings to manage access permissions for one or more groups of users.  In some embodiments, the object-store specific metadata parameters may be user configurable.  The user may change the object-store specific metadata parameters according to the specific needs of the user, or of the system that uses the data stored in the UFO storage system.); 
processing the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).);
Eda does not clearly teach, storing the object usage values for each data object in the corresponding object-entity map; determining at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values from the object-entity maps for the plurality of data objects associated with each control entity of the plurality of control entities; However, Raleigh [0429] teaches, “In the embodiment of FIG. 33, access control 3325 is off-line with the content distribution system data exchanges.  In some embodiments, access control 3325 obtains information associated with the content distribution system from one or more user entities or network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage between one or more user entities and one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more user entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.”
and determining, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Raleigh [0412]: In some embodiments, access control 3101 is included in user device 3100 to offload computational complexity from other entities of the content distribution system, such as one or more of content distribution servers, network entities, communication network entities, cloud entities, etc. In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100.  In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100 by reducing the amount of information about the user device 3100 or a user of the user device 3100 with a network entity.  In some embodiments, access control 3101 is included in user device 3100 to reduce communication overhead of sharing information available at user device 3100 used for selecting a communication network 3111 or 3110 with a network entity.  In some embodiments, access control 3101 denies data usage of one or more functions of the content distribution system over one or more communication networks.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eda et al. to the Raleigh et al.’s system by adding the feature of data usage. Ordinary skilled artisan would have been motivated to do so to provide Eda’s system with enhanced data storage. (See Raleigh [0412], [0429], [0589] and [0719]). In addition, the references (Eda and Raleigh) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 12, the computer-implemented method of claim 11, further comprising:
determining at least one quota threshold associated with each requesting control entity of the at least one requesting control entity, wherein determining the data object access response for the target data object comprises comparing the at least one total usage value to the at least one quota threshold for each requesting control entity (Eda [0088]: The ILM policy may also include rules related to which physical storage devices should store objects based on, for example, the size of the object or the sensitivity of the data.  For example, the ILM policy may include a first rule.  The first rule may indicate that objects that are larger than a threshold size (e.g., 512 Megabytes) should be stored in an SSD pool, while objects that are not larger than the threshold should be stored in a HDD pool.).
Regarding claim 13, the computer-implemented method of claim 11, further comprising:
processing parameter values corresponding to each data object of the plurality of data objects to determine object usage values for each data object of the plurality of data objects, wherein the parameter values are stored in a metadata store of the object data store (Eda [0077]: After determining one or more object-store specific metadata parameters used by the UFO system at operation 404, the computer system may generate object-store specific metadata for the file at operation 406.  The object-store specific metadata may correspond to the metadata parameters identified at operation 404.  For example, the computer system may generate metadata related to the content-length, size, or ETag for the file.  In other words, the metadata parameters describe the type of metadata generated for an object or file (e.g., size, creation time), and the metadata attributes are the actual metadata values for an object (e.g., 1 GB, Feb.  2, 2015 at 2:31:42 PM).).
Regarding claim 14, the computer-implemented method of claim 11, further comprising:
determining the data object access response for each write request to the object data store; and asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity of the plurality of control entities (Eda [0097]: The ACL rules may establish permissions that indicate whether users, user groups, or system processes are able to access the object, the level of access each user, user group, or system process has to the object, as well as what operations are allowed to be performed on the object.  The ACL rules may establish which users may read the file and which users may edit (e.g., write) the file.  For example, the ACL rule for a file may indicate that all users connected to the file (e.g., that have mounted the file system with the file in it) have read access, but only a subset of users have write permission.).
Regarding claim 15, the computer-implemented method of claim 14, wherein asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity is executed at predetermined (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 16, the computer-implemented method of claim 14, further comprising:
tracking an iteration checkpoint while iteratively processing the plurality of data objects to determine the at least one total usage value for each control entity; and restarting, responsive to an iteration failure, an iteration using the iteration checkpoint (Raleigh [0627]: In some embodiments, the number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132) and reported to the device management system 170.  In some embodiments, the number of views or clicks or selections or usage are tracked or estimated by the device management system 170, by either estimating the number of views as a function of time or by observing network traffic, or by a combination of both.).
Regarding claim 17, the computer-implemented method of claim 14, further comprising:
setting a delay value based on a predetermined interval and an iteration time for asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity (Raleigh [0268]: In some embodiments, a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example, every hour, every day, every week, or any other time interval, etc.).  In this manner, the value metric information generated by each time interval is evaluated or estimated, and the time the content is exposed to a set of users is selected.  If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold.).
Regarding claim 18, Eda teaches, a system, comprising:
a processor (Eda [0010]: processor); 
a memory (Eda [0103]: memory); 
an object data store, comprised of a plurality of data storage devices, configured to enable a plurality of control entities to access a plurality of data objects associated with at least one control entity of the plurality of control entities (Eda [0076]: This metadata may be used by the object store internally to monitor for data corruption, perform a health check, etc. Additionally, the object-store specific metadata parameters may be used in conjunction with an ILM policy to determine where to store specific objects or directories, or in conjunction with ACL settings to manage access permissions for one or more groups of users.  In some embodiments, the object-store specific metadata parameters may be user configurable.  The user may change the object-store specific metadata parameters according to the specific needs of the user, or of the system that uses the data stored in the UFO storage system.);
means, stored in the memory (Eda [0103]: memory) for execution by the processor (Eda [0010]: processor), for mapping the plurality of data objects to the plurality of control entities to determine an object-entity map for each data object of the plurality of data objects (Eda [0047]: The ring 108 may be a data structure that is responsible for determining where data should reside in a cluster. … Finally, the ring 108 may be responsible for mapping an object name to its storage location.);
means, stored in the memory for execution by the processor, for processing the plurality of data objects to identify object usage values corresponding to each combination of a data object from the plurality of data objects and an associated control entity of the plurality of control entities (Eda [0002]: The current day implementation of object storage (both traditional commodity built as well as clustered file system built) requires databases as a physical representation for containers and accounts.  The databases are used for storing metadata, such as account name, container names, access control lists (ACLs), storage policies, bytes used, object names, size, entity tags (ETags), content-length, etc. This kind of implementation results in numerous problems (from object usage only, as well as from unified file and object usage).);
means, stored in the memory for execution by the processor, for storing the object usage values for each data object in the corresponding object-entity map (Eda [0010]: The metadata parameters may be parameters that are generated for objects stored in the UFO storage system.  The processor may determine that a second object has been updated using a file storage interface.  The processor may generate metadata for the second object.  The generated metadata may include values for the second object that correspond to the one or more metadata parameters.  The processor may add the generated metadata to the second object.);
Eda does not clearly teach, means, stored in the memory for execution by the processor, for determining at least one total usage value for each control entity of the plurality of control entities by aggregating the object usage values from the object-entity maps for the plurality of data objects associated with each control entity of the plurality of control entities; However, Raleigh [0429] teaches, “In the embodiment of FIG. 33, access control 3325 is off-line with the content distribution system data exchanges.  In some embodiments, access control 3325 obtains information associated with the content distribution system from one or more user entities or network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage between one or more user entities and one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more user entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.  In some embodiments, access control 3325 grants or allows or recommends or restricts content distribution system data usage by one or more network entities to select usage of communication network 3111 or 3110 for content distribution system data exchanges.”
and means, stored in the memory for execution by the processor, for determining, based on the at least one total usage value associated with at least one requesting control entity from the plurality of control entities, a data object access response for a target data object (Raleigh [0412]: In some embodiments, access control 3101 is included in user device 3100 to offload computational complexity from other entities of the content distribution system, such as one or more of content distribution servers, network entities, communication network entities, cloud entities, etc. In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100.  In some embodiments, access control 3101 is included in user device 3100 to improve the privacy to user device 3100 or a user of user device 3100 by reducing the amount of information about the user device 3100 or a user of the user device 3100 with a network entity.  In some embodiments, access control 3101 is included in user device 3100 to reduce communication overhead of sharing information available at user device 3100 used for selecting a communication network 3111 or 3110 with a network entity.  In some embodiments, access control 3101 denies data usage of one or more functions of the content distribution system over one or more communication networks.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Eda et al. to the Raleigh et al.’s system by adding the feature of data usage. Ordinary skilled artisan would have been motivated to do so to provide Eda’s system with enhanced data storage. (See Raleigh [0412], [0429], [0589] and [0719]). In addition, the references (Eda and Raleigh) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 19, the system of claim 18, further comprising:
means, stored in the memory for execution by the processor  (Eda [0103]: memory and processor), for determining the data object access response for each write request to the object data store; and means, stored in the memory for execution by the processor (Eda [0103]: memory and processor), for asynchronously processing the plurality of data objects to determine the at least one total usage value for each control entity of the plurality of control entities (Eda [0097]: The ACL rules may establish permissions that indicate whether users, user groups, or system processes are able to access the object, the level of access each user, user group, or system process has to the object, as well as what operations are allowed to be performed on the object.  The ACL rules may establish which users may read the file and which users may edit (e.g., write) the file.  For example, the ACL rule for a file may indicate that all users connected to the file (e.g., that have mounted the file system with the file in it) have read access, but only a subset of users have write permission.).
Regarding claim 20, the system of claim 19, further comprising:
means, stored in the memory for execution by the processor (Eda [0103]: memory and processor), for tracking an iteration checkpoint while iteratively processing the plurality of data objects to determine the at least one total usage value for each control entity; and means, stored in the memory for execution by the processor  (Eda [0103]: memory and processor), for restarting, responsive to an iteration failure, an iteration using the iteration checkpoint (Raleigh [0627]: In some embodiments, the number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132) and reported to the device management system 170.  In some embodiments, the number of views or clicks or selections or usage are tracked or estimated by the device management system 170, by either estimating the number of views as a function of time or by observing network traffic, or by a combination of both.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Baldwin, US 2015/0234879, Storage Quota Management
Narayanaswamy, US 2017/0264619, Middle Ware Security Layer for Cloud Computing Services
Carroll, US 9,990,187, Analytic Execution for Automatic Decision Making

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154